               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

MICHAEL ANTHONY TATE, JR.,

                      Plaintiff,
                                                      Case No. 19-CV-1520-JPS
v.

JOSE RAMIREZ, PAUL MARTINEZ,
PAUL VILJEVAC, and JOHN IVY,                                         ORDER

                      Defendants.


       Plaintiff, who is incarcerated in the Milwaukee County Jail, proceeds

in this matter pro se. He filed a complaint alleging that the defendants

violated his constitutional rights. (Docket #1). This matter comes before the

Court on Plaintiff’s motion to proceed in forma pauperis. (Docket #2).

Plaintiff has been assessed and paid an initial partial filing fee of $1.52.

28 U.S.C. § 1915(b)(4).

       The court is required to screen complaints brought by prisoners

seeking relief against a governmental entity or an officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). The court must dismiss a

complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989); Hutchinson ex rel. Baker v. Spink, 126 F.3d 895, 900

(7th Cir. 1997). The court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual
contentions are clearly baseless. Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109–

10 (7th Cir. 2003) (citations omitted).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). However, a complaint that

offers mere “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Twombly, 550 U.S. at 555). To state a claim, a complaint must

contain sufficient factual matter, accepted as true, “that is plausible on its

face.” Id. (quoting Twombly, 550 U.S. at 570). “A claim has facial plausibility

when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct

alleged.” Id. (citing Twombly, 550 U.S. at 556). The complaint’s allegations

“must be enough to raise a right to relief above the speculative level.”

Twombly, 550 U.S. at 555 (citation omitted).

       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual




                                  Page 2 of 7
allegations, the court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

        To state a claim for relief under 42 U.S.C. Section 1983, a plaintiff

must allege that: 1) he was deprived of a right secured by the Constitution

or laws of the United States; and 2) the deprivation was visited upon him

by a person or persons acting under color of state law. Buchanan-Moore v.

Cty. of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N.

Fond du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446

U.S. 635, 640 (1980). The court is obliged to give the plaintiff’s pro se

allegations, “however inartfully pleaded,” a liberal construction. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

        Plaintiff alleges Defendants, Milwaukee police officers, unlawfully

searched his residence on May 18, 2018 in an effort to locate drugs and guns.

(Docket #1 at 2–3). Plaintiff claims that Defendants violated the Fourth

Amendment’s prohibition on unreasonable searches and seizures, as well

as the Fourteenth Amendment’s guarantee of due process, by conducting

the search in bad faith and via an investigation that “fell far short of a

proper police inquiry.” Id. at 3–4. Plaintiff seeks money damages in relief.

Id. at 5.

        Plaintiff’s complaint fails to disclose that, according to publicly

available Wisconsin court records, he is currently being prosecuted for

possessing and distributing drugs and for being a felon in possession of a

gun. See State of Wisconsin v. Michael Anthony Tate, Jr., Milwaukee County

Circuit Court Case No. 2018-CF-4475; State of Wisconsin v. Michael Anthony

Tate, Jr., Milwaukee County Circuit Court Case No. 2018-CF-2357; available

at: https://wcca.wicourts.gov. It is not clear whether one or both of these


                                   Page 3 of 7
cases arose from the May 18, 2018 search. In any event, neither of the cases

have concluded yet, either by a plea or trial. Id.

       Preliminarily, the Court will reject Plaintiff’s bid to proceed on a due

process claim. When screening a prisoner complaint, the Court analyzes the

allegations under the most “explicit source[s] of constitutional protection,”

Graham v. Connor, 490 U.S. 386, 395 (1989); Conyers v. Abitz, 416 F.3d 580, 586

(7th Cir. 2005) (a claim should proceed under the constitutional provision

under which is arises; the case “gains nothing by attracting additional

constitutional labels.”). The Due Process Clause generally involves

procedural protections surrounding a deprivation of one’s rights, and thus

has little to do with Defendants’ allegedly improper search. Instead, the

Fourth Amendment is squarely implicated by Plaintiff’s allegations. A due

process claim is both inappropriate and superfluous.

       But even the Fourth Amendment claim cannot proceed at this time,

for two reasons. First, the doctrine of Younger v. Harris, 401 U.S. 37 (1971),

provides that federal courts should abstain from hearing civil claims related

to an ongoing state criminal prosecution. Id. at 53; Tobey v. Chibucos, 890

F.3d 634, 2018 WL 2210619, at *11 (7th Cir. 2018) (“Federal courts generally

may not intervene in ongoing state criminal proceedings.”). When a court

applies Younger abstention to a civil action seeking monetary damages, it

should stay rather than dismiss the case. See Wilson v. Ill. Dep’t of Fin. &

Prof’l Regulation, 871 F.3d 509, 513 (7th Cir. 2017).

       Plaintiff’s federal lawsuit would directly interfere with the state

proceedings by calling into question the validity of the evidence in those

cases. If Plaintiff believes there are infirmities in his state criminal cases that

warrant dismissal of the cases, or the exclusion of certain evidence due to




                                   Page 4 of 7
violations of his constitutional rights, he must present those issues to the

state court system. See Gakuba v. O’Brien, 711 F.3d 751, 753 (7th Cir. 2013).

       Second, a stay is also called for under the doctrine of Heck v.

Humphrey, 512 U.S. 477 (1994). In that case, the Supreme Court held that a

plaintiff who has been convicted of a crime cannot maintain a Section 1983

claim for damages where “a judgment in favor of the plaintiff would

necessarily imply the invalidity of his conviction or sentence[,] . . . unless

the plaintiff can demonstrate that the conviction or sentence has already

been invalidated.” Id. at 487. The Heck rule “is intended to prevent collateral

attack on a criminal conviction through the vehicle of a civil suit.” McCann

v. Neilsen, 466 F.3d 619, 621 (7th Cir. 2006). Though there has not yet been a

conviction or sentence in Plaintiff’s criminal cases, the best course of action

is to stay this civil proceeding until the criminal cases are completed. See

Wallace v. Kato, 549 U.S. 384, 393–94 (2007). When that occurs, this Court will

be able to determine if Heck bars Plaintiff’s claims. Id.

       In light of the foregoing, the Court will allow Plaintiff to proceed on

a claim of unreasonable search and seizure, in violation of the Fourth

Amendment, against the Defendants based on the May 18, 2018 incident.

This action will be stayed pending the conclusion of Plaintiff’s state court

criminal proceedings. Plaintiff is required to file status reports with the

Court every sixty (60) days regarding the status of the criminal

proceedings. He is further obliged to notify the Court within twenty-one

(21) days of the conclusion of the criminal cases. At that time, the Court can

lift the stay and determine whether Heck bars Plaintiff’s claims. If the Heck

rule does not apply at that time, the Court will order service upon

Defendants.




                                  Page 5 of 7
       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed in forma

pauperis (Docket #2) is GRANTED;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $348.48 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to his trust account and forwarding payments to the Clerk of Court

each time the amount in the account exceeds $10 in accordance with 28

U.S.C. § 1915(b)(2). The payments shall be clearly identified by the case

name and number assigned to this case. If Plaintiff is transferred to another

county, state, or federal institution, the transferring institution shall

forward a copy of this Order along with his remaining balance to the

receiving institution;

       IT IS FURTHER ORDERED that a copy of this order be sent to the

officer in charge of the agency where Plaintiff is confined;

       IT IS FURTHER ORDERED that Plaintiff shall submit all

correspondence and legal material to:

                         Office of the Clerk
                         United States District Court
                         Eastern District of Wisconsin
                         362 United States Courthouse
                         517 E. Wisconsin Avenue
                         Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE COURT’S

CHAMBERS. It will only delay the processing of the matter. As each filing

will be electronically scanned and entered on the docket upon receipt by

the clerk, the plaintiff need not mail copies to the defendants. All

defendants will be served electronically through the court’s electronic case

                                 Page 6 of 7
filing system. The plaintiff should also retain a personal copy of each

document filed with the court.

       The plaintiff is further advised that failure to make a timely

submission may result in the dismissal of this action for failure to prosecute.

In addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties;

       IT IS FURTHER ORDERED that this case be and the same is hereby

STAYED in accordance with the terms of this Order;

       IT IS FURTHER ORDERED that Plaintiff shall file status reports

every sixty (60) days regarding the status of his state court criminal

proceedings, and shall notify the Court within twenty-one (21) days of the

conclusion of those proceedings; and

       IT IS FURTHER ORDERED that the Clerk of the Court shall

administratively close this action.

       Dated at Milwaukee, Wisconsin, this 21st day of January, 2020.

                                      BY THE COURT:



                                      _____________________________
                                      J. P. Stadtmueller
                                      U.S. District Judge




                                 Page 7 of 7
